EXHIBIT 10

 

[g101731keimage002.gif]

 

 

 

 

August 27, 2004

 

 

Marc P. Flores

558 Valley Drive

Incline Village, NV  89451

 

Dear Marc:

 

The following will serve as an agreement for you to join MedicalCV, Inc. as
President and CEO commencing Tuesday, September 7, 2004.  I will continue to
serve as Chairman of the Board.

 

Your compensation will be at a monthly rate of $18,541.67 with a quarterly bonus
opportunity of $10,000 based on meeting mutually agreed upon goals.  You will
have fringe benefits the same as all full-time employees including
medical/dental insurance (amount is determined by the number of dependents
covered), 401(k) (employer matches 20 percent of the first 10 percent
contributed), and term life insurance of $50,000.

 

The Company is forming an 800,000 share pool of restricted stock for the
management team.  The restriction is based on achieving $10 per share market
price of our stock (or if the Company is purchased at a price of $10 per share
or higher) by April 30, 2007, and your employment continues with the Company
through April 30, 2007.  Subject to Compensation Committee approval, the CEO
would share in 20 percent of the pool.

 

You will receive a ten-year stock option for 171,154 shares priced at market on
the date you accept the employment offer with four-year vesting and performance
features.

 

We anticipate the relocation of you and your family after school is out in the
late spring of 2005.  In the meantime, you will be provided with a one-bedroom,
furnished town home near the Company and travel expenses home on weekends.  The
relocation package will include the following elements:

 

•                  The Company will arrange for packing, transport and delivery
of your household goods by a national freight carrier.

 

•                  MedicalCV will arrange for transport of two automobiles from
Incline Village, Nevada, to St. Paul, Minnesota.  If you decide to drive, you
will be reimbursed $.30 per mile for each vehicle, and you will also be
reimbursed reasonable meals and lodging expenses en route

 

--------------------------------------------------------------------------------


 

based on travel by the most direct route.

 

•                  The Company will reimburse you reasonable and customary real
estate closing costs for the sale of your home, excluding seller paid points,
prorated taxes, prorated interest and seller’s allowances.

 

•                  MedicalCV will reimburse you normal closing costs for the
purchase of your Minnesota residence, with a maximum of 1 percent for a loan
origination fee and excluding discount points, prepaids and homeowner
association fees.

 

•                  All expenses are subject to Company review for
reasonableness.

 

•                  Taxable income from relocation related reimbursements will be
grossed up for tax purposes.

 

Congratulations on your new position.  I am looking forward to working with
you.  We will do a public relations press release, reviewed by both parties, as
soon as this agreement is effective.

 

If you are in agreement with the above, please sign below.  If you have any
questions, please call Jack Jungbauer at (651) 234-6699.

 

 

/s/ Marc P. Flores

 

Marc P. Flores

 

Signed Name

Printed Name

 

 

 

 

August 30, 2004

 

 

Date

 

 

 

 

 

For MedicalCV, Inc.

 

 

 

 

 

/s/ Lawrence L. Horsch

 

Lawrence L. Horsch

 

Lawrence L. Horsch, Chairman of the Board

Printed Name

 

 

 

 

August 27, 2004

 

 

Date

 

 

--------------------------------------------------------------------------------